United States Department of Labor

Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1095
Issued: November 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2012 appellant filed a timely appeal from the April 10, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied her recurrence claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of medical condition in
October 2011 causally related to her June 23, 2006 employment injury.
FACTUAL HISTORY
On June 23, 2006 appellant, a 41-year-old payment processing technician, sustained a
traumatic injury in the performance of duty when her right hand swelled up with pain radiating to
1

5 U.S.C. § 8101 et seq.

her shoulder. OWCP accepted her claim for tenosynovitis of the hand and wrist, right; sprain of
the elbow and forearm, other specific sites, right; and sprain of the shoulder and upper arm, other
specific sites, right.
Appellant’s attending physician, Dr. Tony C. Fernandez, an internist specializing in
occupational medicine,2 imposed work restrictions. In 2007 appellant accepted limited duty
within those restrictions. The record contains no medical evidence from August 9, 2007 to
October 17, 2011, when she received x-ray results for her right shoulder.
On November 17, 2011 Dr. Joel Anthony Moradkhani, a Board-certified internist
specializing in physical medicine and rehabilitation, diagnosed supraspinatus syndrome and
shoulder region pain. He noted the date of onset as October 1, 2011. On January 11, 2012
Dr. Moradkhani diagnosed lateral epicondylitis, tendinitis of the wrist and tendinitis of the
supraspinatus.
Appellant filed a claim for compensation alleging a recurrence beginning October 7,
2011 causally related to her June 23, 2006 employment injury. She described how the
recurrence happened: “Carrying and lifting case files daily and lifting them into large filing
cabinets, assembling case files using hole punchers. All this caused recurrence of injury to
resurface in right arm from shoulder to hand due to the strain and nature of the work.”
The record indicates that appellant transferred from Fresno to Los Angeles in July 2011.
She alleged that the employing establishment did not abide by her medical restrictions.
Appellant gave no indication that she stopped work at the time of the claimed recurrence.3
The employing establishment indicated that appellant was working modified duty.
Appellant was to request assistance from her coworkers to lift heavier cases and was instructed
to fill out a reasonable accommodation request for her own cart and an electronic hole puncher.
Dr. Kaochoy S. Saechao, Board-certified in occupational medicine, filled out a form
indicating that appellant’s right shoulder impingement syndrome, left tennis elbow and trigger
finger of the right middle finger arose out of and in the course of her employment: “In my
opinion, the condition is work related and within worker’s compensation guidelines for
compensability.” Dr. Saechao noted that appellant was typing at work and noted shoulder pain.
He also diagnosed right rotator cuff syndrome and bilateral carpal tunnel syndrome.
In a decision dated April 10, 2012, OWCP denied appellant’s recurrence claim. It found
that the factual and medical evidence did not establish that the claimed recurrence resulted from
the accepted work injury. In particular, the medical evidence did not specifically tie appellant’s
current diagnoses to the June 23, 2006 work injury. Further, OWCP did not accept her June 23,
2006 work injury for right shoulder impingement syndrome, left tennis elbow or trigger finger.
It also found no medical evidence to fill the gap in medical treatment from 2007 to 2011.

2

The Board is unable to determine whether Dr. Fernandez is Board certified.

3

Appellant would later claim compensation for wage loss for medical appointments in February and March 2012.

2

Appellant explains on appeal that her position in 2007 did not interfere with her injuries,
when she relocated to a new position in 2011 the duties of that position caused her injuries to
resurface. She states that her current workers’ compensation doctor indicated that her injuries
are the same injuries from 2006. “You should be contacting them to get the answers you need to
make your decision. I have already complied with everything on my end since day one.”
Appellant asks to be treated fairly.
LEGAL PRECEDENT
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.4 OWCP must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to effect the purposes specified in FECA.5 The
only limitation on OWCP’s authority is that of reasonableness.6
A “recurrence of medical condition” means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a “need for further medical treatment after release from treatment,” nor is an
examination without treatment.7
To establish a recurrence of medical condition, a claimant must furnish medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the claimed condition is causally related to the employment injury, and who
supports that conclusion with sound medical rationale. Where no such rationale is present, the
medical evidence is of diminished probative value.8
OWCP procedures state that, after 90 days of release from medical care (as stated by the
physician or computed from the date of the last examination or the physician’s instruction to
return as needed), a claimant is responsible for submitting an attending physician’s report that
contains a description of the objective findings and supports a causal relationship between the
claimant’s current condition and the accepted condition. The medical evidence on causal
relationship should be as conclusive as the evidence required to establish the original claim.9
4

5 U.S.C. § 8103(a).

5

See Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).
6

Daniel J. Perea, 42 ECAB 214 (1990).

7

20 C.F.R. § 10.5(y).

8

T.Y., Docket No. 12-393 (issued August 3, 2012).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5.b (May 2003).

3

ANALYSIS
Following her June 23, 2006 employment injury, appellant returned to limited duty under
the restrictions imposed by Dr. Fernandez, her internist. It appears that she was able to perform
limited duty without medical treatment from 2007 to 2011.
Appellant alleged, however, that she suffered a recurrence in October 2011. As she did
not stop work or claim compensation for wage loss, her claim is in the nature of a recurrence of
medical condition.
Four years after her previous medical treatment, appellant had an x-ray of her right
shoulder in October 2011. She received medical treatment from Dr. Moradkhani, a physiatrist,
and Dr. Saechao, a specialist in occupational medicine. They diagnosed right supraspinatus
syndrome, right shoulder impingement syndrome, right rotator cuff tear, lateral epicondylitis,
tendinitis of the wrist, bilateral carpal tunnel syndrome and trigger finger of the right middle
finger.
Appellant thus has the burden of furnishing medical evidence from a physician who, on
the basis of a complete and accurate factual and medical history, concludes that the conditions
for which she seeks compensation beginning October 2011 are causally related to the June 23,
2006 employment injury and who supports that conclusion with sound medical rationale.
Appellant has submitted no such medical opinion evidence. Dr. Saechao filled out a form
indicating that appellant’s right shoulder impingement syndrome, left tennis elbow and trigger
finger arose out of and in the course of her employment. He did not attribute these conditions to
what happened at work on June 23, 2006. Dr. Saechao simply stated that the conditions were
work related. Medical conclusions unsupported by rationale are of little probative value.10
Medical conclusions based on inaccurate or incomplete histories are also of little probative
value.11 Dr. Saechao did not discuss appellant’s June 23, 2006 work injury. He did not
acknowledge what medical conditions OWCP accepted as work related. Dr. Saechao provided
no medical reasoning soundly explaining how appellant’s current conditions were causally
related to the June 23, 2006 work injury. The Board therefore finds that his opinion on causal
relationship carries little probative value and is insufficient to establish appellant’s recurrence
claim.
The record contains no other medical evidence that attempts to explain the connection, if
any, between appellant’s diagnoses in 2011 and what happened at work in 2006. Indeed,
appellant’s description of the recurrence implicated exposure to work activities following her
transfer from Fresno to Los Angeles in July 2011, which could form the basis of a new injury
claim. To this end, Dr. Saechao noted that appellant was typing at work when she noticed
shoulder pain.
10

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

11

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

4

As the medical opinion evidence fails to establish that appellant sustained a recurrence of
medical condition in October 2011 causally related to her June 23, 2006 employment injury, the
Board finds that she has not met her burden of proof. As OWCP properly denied her recurrence
claim, the Board will affirm its April 10, 2012 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
recurrence of medical condition in October 2011 causally related to her June 23, 2006
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

